         4:17-bk-15028 Doc#: 34 Filed: 07/08/19 Entered: 07/08/19 16:37:28 Page 1 of 1
                                                                                              GO11-11(b) BS   / 006

                          IN THE UNITED STATES BANKRUPTCY COURT
                               EASTERN DISTRICT OF ARKANSAS

IN RE:   Tina R. Ward                                                         CASE NO:        4:17-bk-15028 T
                                                                                                 Chapter 13
                                  TRUSTEE'S MOTION TO DISMISS
                               FOR FAILURE TO MAKE PLAN PAYMENTS
                                     AND NOTICE OF HEARING
   Mark T. McCarty, Trustee, for this Motion to Dismiss for Failure to Make Plan Payments and Notice of
Hearing, states:

   1. The chapter 13 plan requires the Debtor to pay the Trustee as follows:
                             $485.00 Monthly ( Source: TINA R. WARD $485.00 MONTHLY )

   2. The Debtor is in material default with respect to the terms of the plan pursuant to 11 U.S.C. § 1307.
   Payments by or for the Debtor to the Trustee have not been made as proposed .


   3. The Debtor's case should be dismissed pursuant to 11 U.S.C. § 1307(c)(1),(4) and (6), as
   applicable.
                                                           /s/   Mark T. McCarty
                                                          Mark T. McCarty
                                                          STANDING CHAPTER 13 TRUSTEE
                                                          (501) 374-1572

                                       NOTICE OF HEARING
                             TO THE DEBTOR AND DEBTOR'S ATTORNEY:
   You are hereby notified that a hearing on the Trustee's Motion to Dismiss for Failure to Make Plan
Payments will be held on:
                                              07/23/2019 at 9:00 am

                                                U.S. Bankruptcy Court
                                                  300 W. 2nd Street
                                                Little Rock, AR 72201

     If you contest the Trustee's Motion to Dismiss for Failure to Make Plan Payments, you should: (1) appear
at the hearing; and (2) file a written response to the Motion and serve it upon the Trustee at the address listed
in the Motion no later than two days before the date set for the hearing .

Date: 07/08/2019                                           /s/   Jean Rolfs
                                                          U. S. Bankruptcy Court Clerk
cc: Tina R. Ward
    P.O. Box 265
    Sweet Home, AR 72164
     Danyelle J. Walker (Noticed by ECF)
     Law Office Of Danyelle Walker, Pllc
     323 Center Street Ste 1020
     Little Rock, AR 72201
